Title: To John Adams from John Bondfield, 7 August 1781
From: Bondfield, John
To: Adams, John



Sir
Bordeaux 7 August 1781

We have many American Vessels arrivd within these five or six days past most of them belonging to No. Carolina but last from the West Indies, the situation of the Army’s preventing their return and will detain them in a foreign Trade til a change takes place, the latest advices we have by them are of May consiquently them at hand Via London are later and more circumstial.
Our letters from Spain advice the Fleet left Cadiz the 20th. the Men of War stood to the Westward and the Transports under Convoy of two Ships and some frigates enterd the Streight, some letters mention the Station of the Combind Fleets off Lisbon to Intercept all Outward bound Fleets destind to India, the West Indies, or the Southern States we shall in a Post or two be certain at any rate they have little to apprehend from Darby whose force included the Ships destind for New York under Digby makes together only 28 sail who were left the 28 of last month in the Channel.
We have a singular report from Spain of England having ceeded Minorca to Russia to prevent the execution the present Spanish Expedition from Cadiz is intended against that Island.
Two American privateers Cruising in the Bay of Biscay discoverd a Cutter whose superior sailing put it out of their power to take her to decoy her they engaged each other the one under English the other under American Colours the Cutter bore down to take part with the supposed English privateer came under her Quarter so soon as out of the power of the Cutter to escape each Privateer bore round her and obliged her to strike she proved a Packet from Rodney with dispatchs which the officer destroyd we shall be informd on Thursday of the perticulars they have been able to colect from the Officers on board. The Cutter is carried into Bilboa.
On advice of the Loss of the Marquis de la fayett I wrote Doct. Franklin offering a considerable supply of Cloathing which should have been on this on board the Ships bound for the United States I have not been honor’d with an Answer had my offers been Accepted we have ready for Sea conveyences direct on Moderate Terms.
With respect I have the Honor to be Sir Your most obedient H Servant

John Bondfield

